EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002. In connection with the Annual Report of Vision Global Solutions, Inc. (the "Company") on Form10-K for the year ended March31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Todd Waltz, Chief Executive Officer and Chief Accounting Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 29, 2013 /s/ Todd Waltz Todd Waltz, Chief Executive Officer, Chief Accounting Officer
